Citation Nr: 1412444	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.   

2.  Entitlement to service connection for bilateral hearing loss.   

3.  Entitlement to service connection for residuals of a nose fracture. 

4.  Entitlement to service connection for sleep apnea.      

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to service connection for a left hip disability.  

7.  Entitlement to service connection for a left knee disability.   

8.  Entitlement to service connection for a right knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.  He did not have foreign service.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions dated in October 2009 and October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issue of entitlement to service connection for a low back disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



FINDINGS OF FACT

1.  The Veteran had no foreign service and did not serve in country or on the inland waterways of the Republic of the Vietnam during the Vietnam era. 

2.  The Veteran sought medical treatment for the left shoulder in service and a November 1975 x-ray examination of the left shoulder was normal and the report noted that the findings were suggestive of clavicular joint widening.  

3.  The Veteran did not have chronic symptoms of a left shoulder disability in active service or continuous symptoms since service separation and the current impingement syndrome of the left shoulder first manifested many years after service separation and is not related to disease or injury or other event in active service.

5.  The Veteran does not have a current right shoulder disability.  

6. The Veteran was exposed to loud noise (acoustic trauma) while in active service. 

7.  The Veteran did not have chronic symptoms of bilateral hearing loss in active service or continuous symptoms since service separation. 

8.  The Veteran's current bilateral sensorineural hearing loss disability was not manifested to a degree of ten percent within one year of service separation, was diagnosed many years after service and is not related to disease or injury or other event in active service.

9.  The Veteran does not have current residuals of a nose fracture.    

10.  Sleep apnea was first diagnosed many years after service and is not related to disease or injury or other event in active service.   

11.  The Veteran did not have chronic symptoms of a left hip disability in active service or continuous symptoms since service separation. 

12.  A left hip disability to include degenerative joint disease and neuropathic pain, was not manifested to a degree of ten percent within one year of service separation, was first diagnosed many years after service, and is not related to disease or injury or other event in active service.

13.  The Veteran sought medical treatment for the left knee in service and a June 1977 x-ray examination of the left knee was inconclusive and indicated that the findings were consistent with Osgood Schlatter's disease or could be normal.  

14.  The Veteran does not have current Osgood Schlatter's disease of the left knee.      

15.  The left and right knee disabilities manifested by neuropathic pain were not manifested to a degree of ten percent within one year of service separation, were first diagnosed many years after service, and are not related to disease or injury or other event in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease and impingement syndrome of the left shoulder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a right shoulder disability are not met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110 , 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 

4.  The criteria for service connection for residuals of a nose fracture are not met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

6.  The criteria for service connection for a left hip disability to include degenerative joint disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for a left knee disability to include Osgood Schlatter's disease and neuropathic pain are not met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

8.  The criteria for service connection for a right knee disability to include neuropathic pain are not met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice letters to the Veteran in August 2009 and August 2010, prior to the initial adjudication of the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2009 to February 2012 are associated with the claims file and the virtual file.  The Veteran submitted private medical evidence in support of his claims.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.

The Veteran underwent VA examinations in September 2009 (audiometric) and April 2010 (joints) to obtain medical evidence as to the nature and etiology of the claimed bilateral shoulder and knee disabilities and the bilateral hearing loss.  The Board finds that the VA examinations are adequate for rating and adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners carefully examined the Veteran.  The examination reports are accurate and fully descriptive.  Opinions as to whether the disabilities caused any functional loss and as to the effects of the disabilities on the Veteran's ordinary activity and occupational impairment were provided.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations of the service-connected disabilities and the claimed disabilities.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA has not afforded the Veteran a medical examination or nexus opinion relating to his claims for service connection for a left hip disability, residuals of a nose fracture, and sleep apnea.  See 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that such VA examinations and medical opinions are not necessary to render a decision under the circumstances of this case.  Regarding the claimed residuals of a nose fracture and sleep apnea, there is lay evidence of a nose injury in service but there is no competent evidence of a current symptoms or diagnosis of a nose fracture.  Post service x-ray examination of the nose was negative.  There is no indication that the claimed disorders may be associated with injury, disease, or other event in service.  There is no competent evidence of sleep apnea or symptoms in service and sleep apnea was first diagnosed almost 30 years after service.  Regarding the claimed left hip disability, a left hip disability was first diagnosed almost 30 years after service and there is no indication that the claimed disorders may be associated with injury, disease, or other event in service.  There is no competent evidence of a left hip disability or symptoms in service.  There is sufficient evidence of record to decide the claims.  For these reasons, the Board finds that referral of these claims for a VA examination or to obtain a medical opinion would be a useless act.  The duty to assist is not invoked, even under McLendon, as here the evidence does not establish a current disability or current symptoms.  Because "no reasonable possibility exists that such assistance would aid in substantiating the claim," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  




Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, arthritis or degenerative joint disease, and diseases of the nervous system to include sensorineural hearing loss, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis or a disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158(1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  




Analysis: Service Connection for Right and Left Shoulder Disabilities

The Veteran asserts that service connection is warranted for bilateral shoulder disabilities because he dislocated his shoulder in active service.  At the April 2010 VA examination, the Veteran reported that he dislocated his left shoulder in active service in 1975 or 1976.  He reported that in approximately 1995, he began to notice increased shoulder discomfort along with pain, weakness, and numbness in his left hand.  

Service treatment records show that the Veteran underwent an x-ray examination of the left shoulder.  The service treatment record noted that the clinical history was "on base sports."  The x-ray examination report indicates that x-ray examination was normal and there was some suggestion of clavicular joint widening.  The Veteran waived the separation examination.  

The weight of the competent and credible evidence shows that the Veteran does not have current right shoulder disability.  The Veteran was afforded VA examination in April 2010.  He did not report any problems regarding his right shoulder at that time.  Examination revealed that the shoulders were symmetrical in appearance.  There was no evidence of swelling, muscular atrophy, or fasciculations of the trapezius, deltoids, rhomboids, scapular, or pectoral muscles.  Muscle strength was assessed as 4/5.  Grip was normal on the right.  Imaging of the shoulders in 2010 show that the acromioclavicular and glenohumeral joints were normal.  There was no calcification at the attachment of the tendons.  There was no diagnosis pertinent to the right shoulder.  The VA treatment records and private medical records do not document or establish a diagnosis of a right shoulder disability.    

The weight of the medical evidence is against the Veteran's lay assertions that he has a right shoulder disability.  The Veteran has made general assertions that he has a right shoulder disability.  He has not provided any lay evidence of right shoulder symptoms in active service or after service separation.  He has not provided any detailed statements regarding the right shoulder disability and has not described any symptoms.  

The service records show that the Veteran had training as a medical service assistant in active service.  However, the Board finds that he is not competent to render a medical diagnosis or provide an opinion as to etiology for a disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  There is no evidence showing the extent of the Veteran's medical knowledge and training in active service.  It is unclear whether the Veteran has the medical training to render a medical diagnosis.  The Board finds that the medical evidence obtained at the April 2010 VA examination shows that the right shoulder was essentially normal and this competent and credible evidence outweighs the Veteran's own lay assertions that he has a right shoulder disability.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a right shoulder disability that was incurred in service.  The weight of the evidence establishes that the Veteran does not have a current diagnosis of a right shoulder disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a right shoulder disability is denied. 

The Veteran asserts that service connection should be established for a left shoulder disability.  There is competent evidence of a current diagnosis of a left shoulder disability.  The April 2010 VA examination report shows a diagnosis of mild impingement syndrome of the left shoulder.  As noted, the Veteran reported that he dislocated his left shoulder in service in 1975 or 1976.  He stated that in 1995, he started noticing increased shoulder discomfort along with pain, weakness, and numbness in his left hand.  Examination revealed that the shoulders were symmetrical in appearance.  There is no evidence of swelling, muscular atrophy, or fasciculations of the trapezius, deltoids, rhomboids, scapular, or pectoral muscles.  Muscle strength was assessed as 4/5.  Examination of the left shoulder showed no abnormal positioning of the joint or abnormal body landmarks.  There was no evidence of synovial cysts or synovitis.  There was tenderness to palpation of the left shoulder.  The Veteran's reaction to light touch of the skin was nonphysiological.  The anterior humeral head was particularly tender even to light touch.  There was pain to light touch to the deltoid, acromioclavicular joint, and scapula.  Range of motion of the left shoulder was limited to pain and not to anatomic abnormality.  It was too painful for the Veteran to reach overhead fully.  Grip was weak on the left.  Imaging of the shoulders in 2010 show that the acromioclavicular and glenohumeral joints were normal.  There was no calcification at the attachment of the tendons.  The diagnosis was mild impingement syndrome of the left shoulder.  The examiner opined that the shoulder condition was less likely than not caused by or a result of a remote dislocation that occurred when the Veteran was in service over 30 years ago.  The examiner noted that he could not find an entry for dislocation in the health records.   

The Board finds the weight of the competent and credible evidence shows that a left shoulder disability did not manifest in service, first manifested many years after active service, and is not related to active service.  There is no evidence of a diagnosis of a left shoulder disability in active service or for many years thereafter.  The service treatment records show that the Veteran underwent x-ray examination of the left shoulder in November 1975 but a diagnosis was not made.  It was noted that the left shoulder was normal with findings suggestive of clavicular joint widening.  There is no competent and credible evidence of chronic symptoms of a left shoulder disability in active service or continuous left shoulder symptoms since service separation.  The post service treatment records do not document complaints or treatment for a left shoulder disability.  The Veteran has not described or identified any lay testimony as to left shoulder symptoms in service and since service.  

There is no competent evidence to establish a nexus between the left shoulder impingement syndrome and any documented event or incident of service.  There is no medical evidence that links the claimed disability to service.  The Veteran has made a general assertion that the left shoulder disability is related to the dislocation in service.  However, the Board cannot rely on the Veteran's general assertion as to nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the origins of an orthopedic disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of impingement syndrome and whether this disorder first manifested in active service or is due to a dislocation in service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F. .3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau; supra.  As discussed above, the Veteran was a medical service assistant in active service but the Veteran has not provided any evidence as to the type of medical training he may have undergone.  There is no competent evidence showing that the Veteran had medical training so that he is able to render a medical diagnosis or provide an opinion as to the etiology of an orthopedic disability.  The weight of the competent and credible evidence establishes that the left shoulder disability to include mild impingement syndrome first manifested many years after active service and is not related to injury or event in service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the left shoulder disability to include mild impingement syndrome is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for the left shoulder disability to include mild impingement syndrome is denied. 

Analysis: Service Connection for Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss as a result of noise exposure during service with the Air Force.  He contends he was exposed to noise from helicopters.  See the September 2009 VA audiometric examination.  

The Veteran is competent to describe being exposed to loud noise, such as that caused by helicopters.  He is competent to describe observable symptoms such as decreased hearing.  See Falzone, 8 Vet. App. At 403.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his service with the Air Force.  For this reason, the in-service injury of acoustic trauma to both ears is established.

The Board next finds that the Veteran has a sensorineural hearing loss "disability" of in the ears that meets the criteria of 38 C.F.R. § 3.385.  A September 2009 VA audiological examination report indicates that puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 30, 50, 80, 85, and 100 decibels, respectively, and in the left ear were 30, 40, 65, 60, and 90 decibels, respectively.  The diagnosis was mild to profound sensorineural hearing loss in both ears. 

However, the preponderance of the evidence establishes that the current bilateral hearing loss is not due to or related to service, to include the noise exposure in service.  The service treatment records show that the Veteran had some hearing loss in service but there is no competent evidence of a diagnosis of a hearing loss disability. There is no competent evidence of chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service.  Audiometric evaluation was conducted on enlistment examination in April 1974.  On audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz  in the right ear were 5, 5, 5, and 5 decibels, respectively, and in the left ear were 15, 5, 5, and 5 decibels, respectively.  There is an undated service audiometric test results but the results are shown in a graph and are not reported in decibels.  

There is no medical evidence of a nexus between the bilateral hearing loss disability and service.  VA afforded the Veteran an audiometric examination in September 2009.  The VA audiologist indicated that she was unable to render a medical opinion as to whether the hearing loss was related to service without resort to speculation.  The Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Specifically, the Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  In Jones, the Court examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation."  In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined. For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes."  Id. at 390. 

Here, although the September 2009 VA examiner indicated that she could not provide a conclusion as to medical nexus "without resorting to speculation," she went on to explain the rationale behind this determination.  The examiner explained that the lack of service separation examination made it impossible to determine if there was any hearing threshold shift during service.  As such, the Board finds that the September 2009 VA examiner's conclusion that it would be speculation to opine whether the Veteran's hearing loss is due to military service is sufficiently supported by a thorough rationale.  

Moreover, neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the September 2009 VA examiner.  As was explained previously herein, the Veteran has been afforded ample opportunity to present competent medical evidence in support of his claim. He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is the claimant's responsibility to support a claim for VA benefits).  As such, there is no competent medical evidence to establish a nexus between the current bilateral hearing loss and any documented event or incident of service.  

The Veteran has made a general assertion that the bilateral hearing loss is related to noise exposure in service.  However, the Board cannot rely on the Veteran's general assertion as to nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana; supra.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  As discussed above, the Veteran was a medical service assistant in active service but the Veteran has not provided and the record does not show any evidence as to any medical training he may have undergone.  There is no competent evidence showing that the Veteran had medical training so that he is able to render a medical diagnosis or provide an opinion as to the etiology of hearing loss.  The weight of the competent and credible evidence establishes that the bilateral hearing loss first manifested almost 25 years after active service and is not related to injury or event in service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the bilateral sensorineural hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for bilateral sensorineural hearing loss is denied. 


Analysis: Service Connection for Residuals of a Nose Fracture 
and Sleep Apnea

The Veteran contends that he sustained multiple nose fractures in active service and therefore, service connection is warranted for the residuals.  He also asserts that the sleep apnea is due to the nose fracture in active service or the residuals of the nose fractures.  

The weight of the competent and credible evidence shows that the Veteran does not have a healed nose fracture or residuals of a nose fracture.  The VA treatment records and private medical records do not document or establish a diagnosis of an old fracture of the nose.  A December 2010 VA x-ray report indicates that the Veteran reported a history of nasal fractures.  X-ray examination of the nasal bones revealed that the nasal spine of the maxilla and nasal bones revealed no acute or recent fractures.  There were no bone lesions. CT scan of the head was normal.  No fracture or other osseous abnormalities were seen.  

The weight of the medical evidence is against the Veteran's lay assertions that he has a nasal fracture.  The Veteran has made general assertions that he sustained nasal fractures in active service.  He is competent to report a nose or face injury that he sustained in service.  However, his statements are not detailed and do not support a finding of a diagnosis of nasal fracture.  A fracture is not necessarily observable and at times, x-ray examination is necessary to detect the fracture.  The Veteran's lay statements are sufficient to establish that he sustained an injury to the nose in service but are not sufficient to establish that he sustained a fracture to the nasal bones in service.  

As discussed above, the Veteran was a medical service assistant in active service but the Veteran has not provided and the record does not show any evidence as to any medical training he may have undergone.  There is no competent evidence showing that the Veteran had medical training so that he is able to render a medical diagnosis of a bone fracture.  See Kahana; supra.  The question of medical diagnosis involves a complex medical issue that the Veteran is not competent to address.  

The Board finds that the medical evidence obtained upon VA x-ray examination in December 2010 scan shows that the Veteran does not have a nasal fracture and this competent and credible evidence outweighs the Veteran's own lay assertions that he has a nasal fracture and residuals from the fracture that was sustained in service.  

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, supra.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden; supra.  

Accordingly, on this record, the evidence weighs against the claim that the Veteran has residuals of a nasal fracture that was incurred in service.  The weight of the evidence establishes that the Veteran does not have a current diagnosis of a nasal fracture or any residuals.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for residuals of nasal fracture is denied. 

The Veteran asserts that service connection should be established for sleep apnea as due to the nasal fracture.  There is competent evidence of a current diagnosis of sleep apnea. VA treatment records show that mild obstructive sleep apnea was diagnosed in September 2010.  There is no evidence of a diagnosis of sleep apnea in active service or for many years thereafter.  There is no competent and credible evidence of chronic symptoms of sleep apnea in active service or continuous symptoms since service separation.  The post service treatment records do not document complaints or treatment for sleep apnea until 2010.  The sleep consultation records dated in June 2010 indicate that the Veteran reported having sleep-related symptoms for over 5 years but he does not report having the symptoms for over 30 years or since service separation.    

There is no competent evidence of a nexus between the current sleep apnea and any documented event or incident of service.  There is no medical evidence that links the claimed disability to service.  The Veteran has made a general assertion that the sleep apnea is related to the nasal fracture in service.  

As discussed above, the Board finds that the service connection is not warranted for a nasal fracture or residuals.  Further, there is no competent evidence showing that the Veteran had medical training so that he is able to render a medical opinion as to the etiology of sleep apnea.  See Kahana; supra.  The question of etiology of a respiratory disorder involves a complex medical issue that the Veteran is not competent to address.  See Jandreau, supra. 

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the sleep apnea is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for sleep apnea is denied. 

Analysis: Service Connection for a Left Hip Disability

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current left hip disability did not manifest in service or to a compensable degree within one year of service separation and is not otherwise related to active service.  The Board finds the weight of the competent and credible evidence shows that the left hip disability first manifested many years after service and is not related to service.  

There is competent evidence of a left hip disability.  A September 2009 VA treatment record indicates that the Veteran had severe degenerative changes in the left hip.  There is also medical evidence that the Veteran has neuropathic pain in the left hip which is probably due to neuropathy due to alcohol use.  An October 2009 EMG report indicated that there was no electrodiagnostic evidence to support a finding of left lower extremity radiculopathy, left lumbar plexopathy, or mononeuropathy.  It was noted that the Veteran had been treated for neuropathic pain with excellent relief.  A March 2010 VA treatment record indicated that the Veteran did not endorse radiculopathy symptoms of the lower extremities and he had neuropathy pain which was probably alcoholic neuropathy.  The April 2010 VA examination report indicates that the Veteran's pain condition had been diagnosed as systemically neuropathic in origin and not due to orthopedic and radicular conditions.  

The Board finds the weight of the competent and credible evidence shows that the degenerative changes and neuropathic pain in the left hip did not manifest in service or within one year of service separation.  The service treatment records do not document any complaints, symptoms, or diagnosis pertinent to the left hip.  The Veteran does not provide any lay evidence of chronic left hip symptoms in service or continuously after service.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(a) and (b) is not warranted.  

The Board finds that the weight of the evidence demonstrates that the left hip disabilities are not caused by any in-service event or injury and are not medically related to service.  The post service treatment records show that the onset of the left hip symptoms began in about 2008.  See the March 2010 VA treatment record which noted a history of left hip pain for two years.  The post service medical evidence does not show treatment or complaints of left hip pain prior to 2008 and 2009.  This lengthy period without complaints or treatment weighs against the finding that the left hip disability had existed since service.  See Maxson, 230 F.3d at 1333 (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Further, as discussed above, there is competent and credible evidence which relates the left hip neuropathic pain to alcohol neuropathy.  There is no competent evidence which relates the left hip disabilities to active service.  

The Veteran has made general assertions and statements that the left hip disability is due to the lumbar spine disability which was caused by the back injury in service.  The Veteran has generally asserted that the left hip disability is related to service.  The Board further finds that the Veteran is not competent to render an opinion as to a medical relationship between the current left hip disability and an injury or event in service.  Even though the Veteran worked as a medical services assistant in service, there is no indication that the Veteran has the requisite medical training and/or expertise needed to diagnosis a neurological or orthopedic disability.  Thus, the Board finds that the Veteran's statements are not competent or credible.  Further, the Board points out that there is competent and credible medical evidence of record which indicates that the left hip pain is not radiculopathy and is not due to an orthopedic or radicular condition.  See the April 2010 VA examination report, the March 2010 VA treatment record, and the October 2009 EMG report.  The weight of the evidence establishes that the Veteran has neuropathic pain in the left hip which is probably due to neuropathy due to alcohol use.

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a left hip disability to include the degenerative changes and neuropathic pain on a direct or presumptive disease basis, and the claim must be denied.

Analysis: Service Connection for Left and Right Knee Disabilities

The Veteran contends that service connection is warranted for left and right knee disabilities.  The Veteran asserts that he "broke" his left knee in service.  See the March 2010 VA treatment record.  At the April 2010 VA examination, the Veteran reported that he sustained a left knee injury in 1977, it was found that he had Osgood-Schlatter's disease, and he has been limping ever since.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that left and right knee disabilities did not manifest in service or to a compensable degree within one year of service separation and are not otherwise related to active service.  

The Board finds the weight of the competent and credible evidence shows that the Veteran's current left and right knee disabilities are manifested by neuropathic pain syndrome.  The April 2010 VA examination report indicates that the VA examiner considered the Veteran's own report of the medical history pertinent to his knees.  The examiner noted that the VA pain clinic determined that the leg pain was neuropathy due to metabolic causes and not due to radiculopathy.  The examiner noted that the knees did not swell, and there were no signs of inflammation, dislocations, hyperextension, or other difficulties.  Upon examination, the knees appeared normal.  There was limited motion of the knees with pain on motion.  The examiner noted that he found the degree of cooperation with range of motion testing was less than optimal.  X-ray examination revealed a small metallic foreign body in the soft tissue of the right knee and otherwise negative knees.  The diagnoses were no pathological diagnosis of the left knee and normal x-ray examination, Osgood Schlatter's residual effect of the left knee occurring prior to service, and limited range of motion of the knees due to neuropathic pain.  The examiner opined that the knee condition was less likely than not caused or the result of an extra-articular condition of Osgood Schlatter's disease without evidence of intra-articular disease related to a knee injury over 30 years ago.  The examiner stated that the loss of motion of the left knee was not etiologically determined and no evidence of causalgia was found.  The examiner indicated that the pain condition was diagnosed as systemically neuropathic in origin and not due to an orthopedic or radicular condition.    

An October 2009 EMG report indicated that there was no electrodiagnostic evidence to support a findings of left lower extremity radiculopathy, left lumbar plexopathy, or mononeuropathy.  It was noted that the Veteran had been treated for neuropathic pain with excellent relief.  A March 2010 VA treatment record indicated that the Veteran did not endorse radiculopathy symptoms of the lower extremities and he had neuropathy pain which was probably alcoholic neuropathy.  

The Board finds that the weight of the evidence establishes that the current knee disabilities are manifested by neuropathic pain due to a systemic neuropathic pain syndrome probably due to alcoholic neuropathy.  The Board finds the weight of the competent and credible evidence shows that the neuropathic pain in the knees did not manifest in service or within one year of service separation.  The service treatment records show that in June 1977, x-ray examination of the left knee was conducted; the reason for the x-ray examination was not disclosed.  The report indicates that the findings could be consistent with Osgood Schlatter's disease (prominence of the left tibial tubercle) or the findings could be normal.  The service treatment records do not document any complaints, symptoms, or diagnosis of a left or right knee disability.  A left knee injury is not documented in the service treatment records.  The service treatment records do not show complaints or treatment for chronic knee symptoms.  

At the April 2010 VA examination, the Veteran reported that he had a left knee injury in service in 1977 and he has been limping ever since.  The Board notes that the Veteran is competent to report first hand events such as injuring his left knee.  The Board finds that the Veteran's lay statements are sufficient to establish that this injury occurred.  However, the Board finds that the Veteran's statements alone are not sufficient to establish the extent of the knee injury or a clinical diagnosis.  As discussed above, the record shows that the Veteran's occupation in service was medical service assistant.  However, the evidence of record does not establish that the Veteran had the medical training and expertise to render a medical diagnosis and therefore, his statements as to the diagnosis of any knee disability are not probative.   

The Board finds that the Veteran's credibility is undermined by the fact that his own statements concerning the knee injury in service are not supported by the evidence of record.  The medical evidence generated at the time of the Veteran's period of service to be highly probative.  The service treatment records show that the Veteran sought medical treatment several times but he never mentioned the knee injury.  The service treatment records show that the Veteran sought medical treatment on several occasions for a right ankle disability and he did not report any symptoms or impairment of the knees.  The Veteran's service treatment records are devoid of reference to a knee injury and make no mention of limping due to a knee injury or disability.  

The Board finds that the service treatment records are more probative than the Veteran statements made in connection with his claim for compensation benefits.  The Board finds that the medical evidence generated at the time of the Veteran's period of service to be highly probative.  These records are contemporaneous with the Veteran's period of service and the time of the claimed injury.  These records contain information that is inherently more reliable than information recorded at a later time, in this case, information recorded thirty years after the event in question.  Thus, for these reasons, the Board finds that the weight of the competent and credible lay and medical evidence establishes that the Veteran did not sustain a knee disability in service. 

Post service medical evidence shows that the earliest indication of treatment for knee pain was in 2009.  The Veteran identified treatment records from a private doctor, Dr. Gibson, dated from 2001 to 2007.  However, the treatment records from Dr. Gibson do not show any treatment for a knee disability.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have chronic symptoms, diagnosis, or treatment of a bilateral knee disability during active service; therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on in-service chronic symptoms are not met.  As noted, the service treatment records do not document treatment for chronic symptoms or diagnosis of a knee disability or neuropathic pain syndrome.  These records were generated contemporaneously with the Veteran's service, and therefore are felt to have greater probative value than assertions made more than 30 years after service and in conjunction with a claim for VA benefits.  See Curry v. Brown, 7 Vet. App. at 68 (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Additionally, the post service treatment records show that the onset of the knee symptoms was in 2009.  This lengthy period without back-related complaints also weighs against the credibility of the Veteran's statements that his knee problems had existed since service.  See Maxson, supra. 

Here, in the context of seeking treatment for a potential knee disability, the Board finds that it is not believable that the Veteran would fail to report a history of a knee disability if such a history existed.  There is no allegation that his records are incomplete, and as noted, the Veteran did not identify any treatment of a knee disability until over 20 years after service separation.  He does not provide any information or lay evidence as to the symptoms of the claimed knee disability during the 20 years following service separation.  There is no evidence of a low knee symptoms until 2009.  For the aforementioned reasons, the Board finds that the Veteran is not credible in his report that he had a knee disability in service. 

The weight of the evidence establishes that there is no current Osgood Schlatter's disease of the left knee.  A clear diagnosis if Osgood Schlatter's disease of the left knee was not made in service.  The June 1977 x-ray report indicates that the present clinical history was Osgood-Schlatter's disease with pain in the left knee status post a tibial crack.  X-ray examination revealed some prominence to the left tibial tubercle with on smoothly marginated fragment seen adjacent to this, with no significant soft tissue swelling seen over the tubercle, and the bony structures and soft tissues were unremarkable.  The radiologist indicated that the findings could be consistent with Osgood Schlatter's disease but they could also be normal findings.  A clear diagnosis of Osgood Schlatter's disease was not made.  The April 2010 x-ray examination did not detect Osgood Schlatter's disease of the left knee.  

The Board finds that the weight of the evidence demonstrates that the left and right knee disabilities are not caused by any in-service event or injury and are not medically related to service.  There is no competent evidence which relates the left and right knee disabilities to active service.  

The Veteran has made general assertions and statements that the left and right knee disabilities were caused by the injury in service and has generally asserted that the knee disabilities are related to service.  The Board finds that the Veteran is not competent to render an opinion as to a medical relationship between the current left and right knee disabilities and an injury or event in service.  Even though the Veteran worked as a medical services assistant in service, there is no indication that the Veteran has the requisite medical training and/or expertise needed to diagnosis a neurological or orthopedic disability.  Thus, the Board finds that the Veteran's statements are not competent or credible.  The Board points out that the weight of the competent and credible medical evidence of record shows that the left and right knee pain is not radiculopathy and is not due to an orthopedic or radicular condition but is due to a neuropathic pain syndrome which is probably due to a systemic neuropathic pain syndrome.  See the April 2010 VA examination report, the March 2010 VA treatment record, and the October 2009 EMG report.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a left and right knee disability to include neuropathic pain syndrome on a direct or presumptive disease basis, and the claim must be denied.  


ORDER

Service connection for a left shoulder disability to include degenerative joint disease and impingement syndrome is denied.

Service connection for a right shoulder disability is denied.

Service connection for bilateral sensorineural hearing loss is denied.

Service connection for residuals of a nose fracture is denied. 

Service connection for sleep apnea is denied.      

Service connection for a left hip disability is denied.  

Service connection for a left knee disability is denied.   

Service connection for a right knee disability is denied.  


REMAND

Additional development is necessary before the Board can proceed on the merits of the claim for service connection for a low back disability.  VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  As part of the duty to assist, VA will make as many requests as necessary to obtain relevant service medical records.  VA will end its efforts to obtain service medical records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2013).  VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).

The Veteran contends that he injured his back in service and herniated disc was diagnosed.  He contends that his current service treatment records are not complete and should contain an x-ray examination of the low back.  See the June 2010 VA Form 9 and the January 2012 VA neurosurgeon consult record.  In a February 2010 statement, the Veteran's brother stated that in 1975, at a recruiting event, the Veteran injured his back when he fell off a trampoline and he took the Veteran to the emergency room at the Dallas Naval Air Station in Grand Prairie, Texas.  The Veteran's brother indicated that x-ray examination revealed ruptured discs at L3 and L4.  The Veteran's brother indicated that the Veteran was informed that the x-ray examination reports would be sent to his active duty station at Lackland Air Force Base.  

Review the record shows that a search was made for service treatment records to include complete medical and dental records in August 2009.  The National Personnel Records Center indicated that all service treatment records on file were provided.  However, it does not appear that VA requested copies of any service clinical records or hospital records from 1975.  The RO should conduct a search for the Veteran's service clinical records and/or hospital records.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(3).   

The Board finds that the RO/AMC should contact the Veteran and request the Veteran to identify any other VA, non-VA, or private medical treatment for the claimed low back disability since 1975 and provide sufficient information and, if necessary, authorization to enable the RO/AMC to obtain such pertinent clinical records.  The RO/AMC should make an attempt to obtain copies any treatment records from any treatment source identified by the Veteran. 

Accordingly, this matter is REMANDED for the following action:

1.  Contact the appropriate service department, including the National Personnel Records Center, and conduct a search for the Veteran's service clinical records and/or hospital records dated in 1975 showing treatment for a low back injury and disability to include any clinical or hospital records from the Dallas Naval Air Station in Grand Prairie, Texas.  Incorporate any such records in the Veteran's claims file. 

Contact the Veteran and ask him to submit copies of any outstanding service clinical/hospital records that he has in his possession.

2.  Contact the Veteran and request the Veteran to identify any other pertinent VA, non-VA, or private clinical records showing treatment of the claimed low back disability since 1975.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

3.  Complete any further development indicated by any response received upon remand. 

4.  Readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


